DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106665319; see English Translation).
Regarding claims 1-2, Li et al. disclose a light source for indoor plant cultivation (see Abstract), wherein the light source comprises a light wave with a waveband of 620 nm to 760 nm (wave band of 600-699nm and waveband of 700-780 nm), and the number of photons of the waveband of 600-699 nm is 50-55% while number of photons in the wave band 700-780 nm is 13-17%.
Li et al. fail to disclose that the light wave of 620 nm to 760 nm accounts for 64% to 76% of the total number of photons of the light source, and number of photons in a waveband of 700 nm to 760 nm in the light source accounts for 3% to 38% of the number of the photons in the waveband of 620 nm to 760 nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize the photon number of the waveband 620 nm to 760 nm as 64% to 76% of the total number of photons of the light source, and number of photons in a waveband of 700 nm to 760 nm in the light source accounts for 3% to 38% of the number of the photons in the waveband of 620 nm to 760 nm. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A
 Regarding claim 3, Li et al. disclose that a peak wavelength of the light wave with the waveband of 620 nm to 760 nm is preferably in a range of 650 nm to 700 nm or 730 nm to 740 nm (see Fig 2).
Regarding claim 4, Li et al. disclose that the peak wavelength of the light wave with the waveband of 620 nm to 760 nm is preferably one or a combination of two or three of 650 nm, 660 nm, 680 nm, 695 nm, and 735 nm (see Fig 2).
 	Regarding claim 5, Li et al. shows FWHM in Fig 2, but do not explicitly disclose that a full width at half maximum of the light wave corresponding to the peak wavelength in the range of 650 nm to 700 nm or 730 nm to 740 nm is smaller than 35 nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize FWHM smaller than 35, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A.
	Regarding claim 6, Li et al. disclose the light source further comprises a light wave with a waveband of 400 nm to 499 nm, and a ratio of the total number of the photons in the waveband of 620 nm to 760 nm to the total number of photons in the waveband of 400 nm to 499 nm is 4-7:1 (total number of photon in the waveband 400-499nm is 13%-15%;  total number of photon in wave band 600-699nm is 50-55% ; while 700-780nm 13-17%: see Abstract).
Regarding claim 7, Li et al. disclose that a peak wavelength of the light waves with the waveband 400-499nm is in a range 430nm-460nm (peak is in around 450nm; see Fig 2).
Regarding claim 8, Li et al. disclose that the peak wavelength of the light wave with the waveband of 400 nm to 499 nm is preferably one or a combination of any two or three of 435 nm, 440 nm, 450 nm, and 460 nm (peak in around 450 nm; see Fig 2). 
 	Regarding claims 9, Li et al. shows a full width at half maximum of the light wave corresponding to the peak wavelength in the range of 430 nm to 460 nm (see Fig 2), but do not explicitly disclose that a full width at half maximum of the light wave corresponding to the peak wavelength in the range 430-460nm is smaller than 35 nm.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize FWHM smaller than 35, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A.
Regarding claim 10, Li et al. disclose that the light source further comprises a light wave with a waveband of 500 nm to 599 nm, and a ratio of the total number of the photons of the light wave with the waveband of 620 nm to 760 nm to the total number of photons of the light wave with the waveband of 500 nm to 599 nm is 3-8:1 (see Abstract).
    Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875